Citation Nr: 1445458	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  11-13 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a certificate of eligibility for financial assistance in the purchase of an automobile and adaptive equipment, or adaptive equipment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from September 1969 to April 1972.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In March 2014, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ).

The record includes an October 2013 VA Peripheral Nerves examination report not initially reviewed by the AOJ in the claim on appeal.  Given the Board's determination, that grants the Veteran's claim, he is not prejudiced by the Board's review of this evidence.  See 38 C.F.R. § 20.1304(c) (2013).


FINDINGS OF FACT

1.  Service connection is currently in effect for posttraumatic stress disorder (PTSD), diabetic nephropathy with hypertension, diabetes mellitus, type II with erectile dysfunction, right cerebral artery infarct associated with diabetes mellitus (stroke), and left shoulder, elbow and wrist disorders and left lower extremity and left lower facial weakness, associated with the stroke.  The Veteran is in receipt of a total rating based upon individual unemployability due to service-connected disabilities (TDIU).

2.  The evidence shows that the Veteran has service-connected disabilities that are productive of the loss of use of the left upper extremity.


CONCLUSION OF LAW

The criteria for entitlement to a certificate of eligibility for financial assistance in the purchase of a specially adapted automobile, or adaptive equipment, have been met.  38 U.S.C.A. § 3902, 5107 (West 2002); 38 C.F.R. § 3.808 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Under the law, VA may provide, or assist in providing, an "eligible person" with an automobile or other conveyance, and necessary adaptive equipment therefor.  38 U.S.C.A. § 3902(a), (b).  A veteran is considered an "eligible person" if he is entitled to compensation for any of the disabilities described below, and if such disability is the result of an injury incurred or disease contracted in or aggravated by active military, naval, or air service: (i) The loss or permanent loss of use of one or both feet; (ii) The loss or permanent loss of use of one or both hands; (iii) The permanent impairment of vision of both eyes of the following status: central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than twenty degrees in the better eye[.]  38 U.S.C.A. § 3901(1)(A) (2002); see also 38 C.F.R. § 3.808(b)(1). 

A veteran who does not qualify as an "eligible person" under the foregoing criteria may nevertheless be entitled to adaptive equipment if he is entitled to VA compensation for ankylosis of one or both knees, or one or both hips, and adaptive equipment is deemed necessary for the veteran's licensure and safe operation of a vehicle.  38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(1)(iv).

Applying the foregoing principles, to the facts of the present case, the Board finds that the evidence is in equipoise regarding the Veteran's claim for a certificate of eligibility for financial assistance in the purchase of an automobile or other conveyance, and adaptive equipment, and it will be granted. 

The record shows that service connection is in effect for PTSD, evaluated as 70 percent disabling; diabetic nephropathy with hypertension, evaluated as 30 percent disabling; diabetes mellitus, type II with erectile dysfunction, evaluated as 20 percent disabling; a left shoulder, disorder associated with a stroke, evaluated as 20 percent disabling; a left elbow and wrist disorder associated with the stroke, evaluated as 10 percent disabling; a stroke, and left lower extremity and left lower facial weakness associated with the stroke, all currently evaluated as noncompensable.  A TDIU is in effect from August 2007. 

Facts and Analysis

Although the record does not contain a specific medical statement to the effect that there is a loss of use of one or both hands as defined in 38 C.F.R. §§ 3.350(a)(2) and 4.63 (2013) (indicating, in pertinent part, that loss of use of a hand "will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below . . . [the] hand with use of a suitable prosthetic appliance"), the Board is satisfied, based on the clinical descriptions in the record, that the Veteran has effectively lost the use of one or both his hands as contemplated by 38 U.S.C.A. §§ 2101(a)(1) and 3901(1)(A)(i). 

The Veteran's treating VA neurologists in May and November 2010 opined that this was due to his service-connected stroke.  The neurologists reported that the Veteran had permanent residual weakness and associated spasticity deficits in the left upper extremity with very little use of the left arm and an inability to drive safely (without adaptive equipment).  In June 2010, the VA nurse practitioner described the Veteran's left arm as "nonfunctional". 

The April 2011 VA examiner opined that the Veteran had use of his left upper extremity and would not be equally well served by an amputation stump at the site of election with prosthesis in place but did not provide a rationale for his opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Nor did the examiner comment on whether there was loss of use of the hand.  The May 2014 VA neurologist found there was not loss of use of the hand, but did not examine the Veteran.  This evidence, at a minimum, gives rise to reasonable doubt on the question.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (2002). 

Resolving all reasonable doubt in the Veteran's favor, his claim for a certificate of eligibility for financial assistance in the purchase of an automobile and adaptive equipment, or adaptive equipment, is granted.


ORDER

Entitlement to a certificate of eligibility for financial assistance in the purchase of an automobile and adaptive equipment, or adaptive equipment, is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


